State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 17, 2016                    107148
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

CHRISTOPHER BELILE,
                    Appellant.
________________________________


Calendar Date:   February 16, 2016

Before:   McCarthy, J.P., Egan Jr., Lynch, Devine and Clark, JJ.

                             __________


     Mark Schneider, Plattsburgh, for appellant.

      Craig P. Carriero, District Attorney, Malone (Jennifer M.
Hollis of counsel), for respondent.

                             __________


Lynch, J.

      Appeal from a judgment of the County Court of Franklin
County (Main Jr., J.), rendered September 15, 2014, convicting
defendant upon his plea of guilty of the crimes of grand larceny
in the fourth degree and attempted assault in the second degree.

      In satisfaction of two indictments and other pending
charges, defendant pleaded guilty to grand larceny in the fourth
degree and attempted assault in the second degree. Prior to
sentencing, defendant moved, by order to show cause, to withdraw
his plea. County Court denied the motion and sentenced defendant
in accordance with the plea agreement to consecutive prison terms
of 1a to 4 years on the grand larceny conviction and 1 to 3
years on the attempted assault conviction. This appeal by
defendant ensued.
                              -2-                107148

      We are unpersuaded by defendant's contention that County
Court erred in not conducting a hearing on defendant's request to
withdraw his plea. Whether to permit a defendant to withdraw his
or her guilty plea is within the discretion of the trial court
and a hearing is not warranted unless the record reflects a
genuine issue of fact with regard to the voluntariness of the
plea (see People v Trimm, 129 AD3d 1215, 1216 [2015]).
"Generally, a plea may not be withdrawn unless there is some
evidence of innocence, fraud or mistake in the inducement"
(People v Carmona, 66 AD3d 1240, 1241 [2009], lv denied 14 NY3d
799 [2010] [citations omitted]). Here, the basis for the
withdrawal of the plea – the generalized assertions that
defendant's judgment was clouded at the time of the plea due to
unspecified medication taken by defendant and that defendant felt
threatened due to threats from unidentified jail employees – is
set forth in an affirmation by defense counsel and not
substantiated by any affidavit by defendant. Furthermore, the
minutes of the plea colloquy establish that defendant denied
consuming alcohol or any medication of any type within the 24
hours preceding the allocution and he had not been forced,
threatened or coerced, but was entering the guilty plea
voluntarily after having sufficient time to discuss the plea deal
with defense counsel. Moreover, defendant then unequivocally
admitted to the acts constituting the crimes to which he pleaded
guilty. As there is nothing that casts doubt upon defendant's
guilt, the generalized and unsubstantiated basis for the request
to withdraw his plea was insufficient to warrant a hearing (see
People v Trimm, 129 AD3d at 1216; People v Wren, 119 AD3d 1291,
1292 [2014], lv denied 24 NY3d 1048 [2014]; People v Carmona, 66
AD3d at 1241).

     McCarthy, J.P., Egan Jr., Devine and Clark, JJ., concur.
                        -3-                  107148

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court